
	
		II
		112th CONGRESS
		1st Session
		S. 1858
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  investment credit for equipment used to fabricate solar energy property, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Solar Jobs Creation
			 Act.
		2.Investment
			 credit for equipment used to fabricate solar energy property
			(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 (defining energy property) is amended by striking
			 or at the end of clause (vi), by adding or at the
			 end of clause (vii), and by inserting after clause (vii) the following new
			 clause:
				
					(viii)equipment
				designed to be used for the fabrication of property described in clause (i) or
				paragraph (1) or (2) of section 25D(d), including solar cells and modules that
				convert sunlight to electricity, but only with respect to periods ending before
				January 1,
				2017.
					.
			(b)Credit
			 percentageClause (i) of section 48(a)(2)(A) of the Internal
			 Revenue Code of 1986 (defining energy percentage) is amended by striking
			 and at the end of subclause (III) and by inserting after
			 subclause (IV) the following new subclause:
				
					(V) energy property
				described in paragraph (3)(A)(viii),
				and
					. 
			(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			3.Energy credit
			 allowed for water heaters in pools located on commercial property
			(a)In
			 generalSection 48(a)(3)(A)(i) of the Internal Revenue Code of
			 1986 is amended by inserting located at a single family
			 residence after swimming pool.
			(b)Effective
			 DateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
